Per Curiam.
A jury returned a guilty verdict for the crime of “safe burglary”, CL 1948, § 750.531 (Stat Ann 1954 Eev § 28.799), as described in tbe information read to tbe jury. Defendant claims that tbe use of the above phrase, rather than tbe statutory designation of “safe robbery”, caused tbe *249complaint, warrant and information inadequately to inform Mm of the charge against him. In People v. Greenway (1962), 365 Mich 547, although the court reversed defendant’s conviction on other grounds, it found “no merit to defendant’s contention that he was tried for a crime not known to Michigan law * * * ”. The information in that case contained the designation of “safe breaking”. Consequently, we will not indulge defendant’s semantical hairsplitting.
Defendant’s contention that his in-custody admissions, made without prior advice of his rights to counsel and silence, were inadmissible, is conclusively controlled by People v. Green (1967), 7 Mich App 346, 350, and the cases cited therein, which outline the applicable standards in trials which, as here, commenced in the interim between Escobedo and Miranda  Defendant did not request counsel during custody nor raise timely objection at trial. Thus, the evidential entrance of his admissions was not reversible error.
Defendant also contends that the trial court did not have jurisdiction over defendant as the written authorization for the warrant was signed by an assistant prosecuting attorney without any showing that the prosecuting attorney was absent or disabled. Since, under CL 1948, § 49.42 (Stat Ann 1961 Eev § 5.802), an assistant prosecuting attorney is empowered to authorize an arrest warrant’s issuance, defendant’s third allegation of lack of trial court jurisdiction is an egregious error.
Affirmed.
McGregor, P. J., and Quinn and Letts, JJ., concurred.